Citation Nr: 1611754	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to April 1967 and from August 1967 to November 1970, which included service in the Republic of Vietnam (Vietnam), and his awards and decorations include the Combat Infantryman Badge.  The Veteran also had additional periods of service in the Army Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the RO in Indianapolis, Indiana.  In December 2011, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.

This matter was previously before the Board and was remanded for additional development in February 2014 and March 2015.  In accordance with the remand directives, the RO associated with the claims file outstanding, pertinent treatment records identified by the Veteran, provided examinations, obtained medical opinions regarding the likely etiology of the claimed condition, and readjudicated the claim for service connection.  The Board finds that there has been substantial compliance with the remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2015, the Veteran waived the right to initial RO review of evidence received after the July 2015 supplemental statement of the case was issued.  No additional action is warranted in this regard.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).


FINDING OF FACT

MDS did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for MDS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters sent to the Veteran in May 2009 and November 2009.

With regard to VA's duty to assist a claimant in the development of a claim, VA associated the Veteran's service treatment records (STRs), VA treatment records, identified non-VA treatment records, and records from the Social Security Administration with the claims file.  38 C.F.R. §38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  VA also provided examinations and obtained medical opinions in June 2014, July 2014, June 2015, July 2015, and August 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As acknowledged previously, the Veteran was afforded a hearing before a DRO, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the DRO stated the issue on appeal, and with the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Relevant Legal Principles

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as primary anemia and leukemia.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange (AO), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as chronic B-cell leukemias, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

In the case of any veteran who engaged in combat during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

B.  Facts and Analysis

The Veteran believes that MDS (claimed as bone marrow disease and leukemia) is related to his exposure to AO while in Vietnam, and he has provided medical evidence that shows a possible association between exposure to benzene, which is a component of AO, and MDS.

MDS, which is also called preleukemia, is any of a group of related bone marrow disorders of varying duration preceding the development of overt acute myelogenous leukemia.  See Dorland's Illustrated Medical Dictionary 1840 (32nd ed. 2012).  They are characterized by abnormal hematopoietic stem cells, anemia, neutropenia, and thrombocytopenia.  Id.

The Veteran's STRs are negative for diagnoses of MDS, anemia, leukemia, or other bone marrow disorder.  Further, there is no record of any such disorders within one year of the Veteran's discharge from active service.

VA treatment records dated May 2008 indicate that the Veteran has a long-standing history of macrocytic anemia since at least 2002.

Treatment records from Good Samaritan Hospital indicate that the Veteran presented with hematological abnormalities in September 2008.  At that time, myelodysplasia and acute leukemia were suspected.  In October 2008, following a review of hematological and bone marrow biopsy findings, the Veteran was diagnosed with low-grade myelodysplasia with refractory anemia and a risk of progression to acute myelogenous leukemia.

VA treatment records dated April 2009 treatment records indicate that a September 2008 bone marrow aspirate and biopsy revealed early signs of myelodysplasia with trisomy 8.

In June 2014, a VA examiner noted a diagnosis of MDS and endorsed that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported the following in support of his conclusion: "Veteran had no issues related to the claimed conditions prior to military service.  Onset of the condition was during service, documented in the [STRs].  There is evidence of current, chronic and continuous treatment and care.  A nexus has been established."  In light of evidence that shows that the Veteran's condition had onset many years after service and not during service as implied by the June 2014 examiner, the Board finds that the June 2014 opinion is based on an incorrect factual premise, and thus, is afforded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

A July 2014 examination report indicates that the Veteran has been followed at a VA medical center for mild chronic macrocytic anemia suspected to be MDS since 2002.  The July 2014 examiner opined that it is less likely than not that MDS is proximately due to or the result of a service-connected condition because "[u]nder the current guidelines service connection is granted for B-cell lymphoid malignancy with regard to bone marrow disease (which is what the [V]eteran has).  MDS is a disease of the cell lines other than lymphoid."  The Board finds that this opinion is inadequate as the examiner declined to address medical treatises provided by the Veteran and failed to address whether MDS is directly related to the Veteran's period of service, to include AO exposure.

In June 2015, another examiner opined that it is less likely than not that the Veteran's MDS was incurred in or caused by AO exposure.  The examiner explained that her review of medical literature indicates that, with a few exceptions, the exact cause of MDS is unknown.  Advancing age and past treatment with chemotherapy or radiation therapy may affect a person's risk of developing MDS.  Further, the examiner explained that research indicates that exposure to certain chemicals including tobacco smoke and solvents such as benzene may increase the risk of developing MDS.  The examiner also reported, however, that "there is not adequate medical evidence to be able to correlate a strong association between exposure to [AO] and the development of [MDS].  [MDS] is not considered a presumptive diagnosis related to [AO] exposure."  To this point, the Board notes that although MDS is not recognized by VA as disease for which presumptive service connection is available as due to herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board affords little probative value to the June 2015 opinion as well.

A July 2015 examination report documents a VA physician's March 2015 suspicion that the Veteran may have been undergoing leukemic transformation at that time.  The examiner opined that the Veteran's claimed MDS, currently diagnosed as myelodysplasia with trisomy 8, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include any exposure to AO while in Vietnam.  To support his opinion, the examiner reported that there is no evidence that MDS preexisted active service and the Veteran's STRs contain no laboratory results that pertain to MDS, to include complete blood counts with anemia.  Further, a medical reference text indicates that MDS encompasses a group of neoplastic (clonal) myeloid disorders, most MDS cases occur between the ages of 50 and 90 years, MDS usually occurs de novo, and exposure to prolonged high levels of benzene, chemotherapeutic agents, and radiation increases the risk of these clonal hemopathies.

The examiner also commented on two other medical references, including a 2003 study by the Institute of Medicine (IOM) regarding insecticides and solvents that the Veteran asserts stands for the proposition that benzene in AO causes MDS, acute leukemia, and other bone marrow damage (aplastic anemia).  See "Informal Hearing Presentation," received May 7, 2013, and Feb. 13, 2015.  The examiner reported, however, that "both [references] conclude [that there is] inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and [MDS].  As noted in the literature, cases of MDS usually occur de novo, between [the] ages of 50 and 90, unless they are secondary to chemotherapy or radiation therapy."

In August 2015, another VA clinician reported that the IOM and VA have remained silent on a nexus between AO and/or benzene exposure resulting in the downstream development of MDS.  The examiner reported the following:

"[T]he Journal of Stem Cells' 2012 publication Benzene exposure-an experimental machinery for induction of myelodysplastic syndrome: stem cell and stem cell niche analysis in the bone marrow theorized that '[h]uman epidemiologic studies of highly exposure cohorts have demonstrated that inhalation/exposure to benzene can cause several blood disorders, like non-lymphocytic leukemia, pre-leukemic stage, aplastic anemia, and other related syndromes collectively considered as bone marrow failure syndromes.  Like many other agents (e.g., chemotherapeutics etc.) benzene selects the bone marrow as an important target[,] but the exact location and the mechanism of damage is yet unexplored. . . .'  Therefore it remains less likely than not that the Veteran's claimed [MDS] [is] related to, caused by and/or was aggravated by his exposures in . . . Vietnam because of the lack of medically-based, clinical evidence to support an exposure of [AO] and/or benzene exposure with the downstream, delayed diagnosis and clinical symptomatology (approximately 30+ years later) of [MDS]."

In addition, similar to the other medical opinions of record, the clinician who provided the August 2015 opinion noted that the Veteran's active duty and presumptive period records are silent for diagnosis, treatment and/or events associated with MDS.  Further, the clinician reported that her review of the current medical literature and the Veteran's bone marrow pathology provided substantial medically-based, clinical evidence to support a finding that the Veteran's claimed MDS is at least as likely as not related to chromosomal and genetic markers for trisomy of chromosome 8, and thus, it is less likely than not that any current MDS is related to the Veteran's period of service, to include any exposure to AO while serving in Vietnam.

The Board finds the August 2015 opinion adequate because the reviewing clinician considered the relevant history of the Veteran's MDS, provided a sufficiently detailed description of that disability, and provided analysis to support her opinions concerning the etiology of the claimed condition.  Stefl, 21 Vet. App. at 123-24.  The August 2015 report indicates that the clinician also considered the Veteran's statements and relevant medical literature before arriving at a conclusion.  Accordingly, the Board affords more probative value to the August 2015 opinion than the remainder of the medical evidence of record, as the clinician who authored the August 2015 opinion offered complete rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

Based on the foregoing, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because neither anemia, leukemia, nor another bone marrow disorder were shown during his active service or within one year of active service. The Board also finds that direct service connection for MDS cannot be established because the evidence does not show, nor has the Veteran alleged, that he developed this condition during service.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the presumption is inapplicable because MDS is not listed under 38 C.F.R. § 3.309(e) as a condition to which the presumption applies and the evidence does not show that the Veteran currently has a chronic B-cell leukemia, which is listed under 38 C.F.R. § 3.309(e).  Further, the Board finds that the weight of the competent evidence of record is against finding that the Veteran's MDS was caused, or aggravated, by his presumed exposure to AO during service.

The Board acknowledges that the Veteran has asserted that there is a causal relationship between his current MDS and his service, to include his exposure to AO, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of the claimed condition.  Jandreau, 492 F.3d at 1376-77; Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder that manifested many years after service, such as in this case, is due to or related to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent and adequate evidence that demonstrates that there is a nexus between the Veteran's service and his MDS.

Additionally, notwithstanding the Veteran's combat service, the evidence does not demonstrate that there is a causal relationship between his disability and his service, as required in order to support a grant of service connection.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has MDS that had onset during his active service, had onset during an applicable presumptive period, was caused or aggravated by in-service exposure to herbicides, or is otherwise related to his active service.  Thus, the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myelodysplastic syndrome is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


